Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/255,443 filed on 1/23/2019.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/23/2019, 7/17/2019, 9/18/2019, 12/04/2019, 2/28/2010, 11/11/2020, 01/14/2021, 04/05/2021, and  6/25/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a register module configured to modify the blacklist dictionary by removing terms included within the whitelist dictionary to generate an adjusted blacklist dictionary, and augmenting the adjusted blacklist dictionary with a record-specific blacklist for each individual record within the data sets; a de-identification module configured to determine which unstructured elements are to be removed from each individual record of a data set by scrubbing personally identifiable information (PII) and protected health information (PHI) from each individual record utilizing the record-specific adjusted blacklist dictionary, the scrubbing comprising: removing all elements within each individual record determined to be PII or PHI according to terms in the record-specific adjusted blacklist dictionary; and one or more user devices configured to receive input from one or more users by an input-output interface and communicate with the processor and the de-identification engine over a telecommunication network, providing functionality for the register module, de- identification module, and merging module that share a secured network connection ” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7-10,  Claims 1 line 11, 13, and 15, and claims 7-10 line 1 recite “the record-specific adjusted blacklist dictionary”, the claim previously introduced “ an adjusted blacklist dictionary” and “a record-specific blacklist”. There is insufficient antecedent basis for the record-specific adjusted blacklist dictionary” is required to ensure proper claim interpretation.
Regarding claims 2-6, claims 2-6 are rejected as being dependent of claims 1.
Regarding claims 11, 17-20,  Claims 11 line 13, 16, and 19, and claims 17-20 line 1 recite “the record-specific adjusted blacklist dictionary”, the claim previously introduced “ an adjusted blacklist dictionary” and “a record-specific blacklist”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction to “the record-specific adjusted blacklist dictionary” is required to ensure proper claim interpretation.
Regarding claims 12-16, Claims 12-16 are rejected as being dependent of claim11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. 2007/0255704; Hereinafter “Baek”) in view of Eyre et al (U.S. 10,305,911 B1; Hereinafter “Eyre”) 
Regarding claim 1, Baek teaches a method for de-identifying unstructured data within data sets, the method comprising (Para[0032] “the method includes defining a mapping of unstructured portions of the record; extracting the unstructured portions of the record; and wherein the steps of searching and de-identifying are carried out on the extracted unstructured portions. The method may also include re-mapping the de-identified unstructured portions to the record.”): 
scrubbing, using the processor and a de-identification engine (conversion tool 404), personally identifiable information (PII) and protected health information (PHI) from each individual record utilizing the record-specific adjusted blacklist dictionary (the action vector), the scrubbing comprising (para [0070], [0073-0075], [0110] fig. 2 and 4“The values of identification fields are extracted from one or more structured portions 101 of the record i 100. The identification fields may be defined in accordance with legislation (such as Protected Health Information (PHI) defined by HIPAA), or may be defined for a particular application.”, “As the identification field values are being extracted from the structured portion 101, a taxonomy vector 201 is generated and updated. This vector is defined as P;-<d1 , d2 , d3 , ... d17>”, “The above two measures are ultimately determined by the specific algorithms used for de-identification. For example, when scrubbing PHI values, it may be desirable to leave in the free-text the type of information that was scrubbed i.e. is it a patient name, a date of birth, an address.”):
removing all elements within each individual record determined to be PII or PHI according to terms in the record-specific adjusted blacklist dictionary (Para [0076-0077] “The action to be taken on each identification field is also defined. This may be defined for a single record, or may be defined generally for a group of records. The action vector 202 is defined as:”, “where ai is the action to be taken on the identification field value di. This action vector 202 defines rules that will be used to decide on the action required for each field. The action may depend on the identification field and may be, for example, one of the actions erase, encrypt, cloak, scramble, etc.)”);
("*" or "research patient) identifying a type of information being removed according to the record-specific adjusted blacklist dictionary (Para [0078] “De-identification replaces entity-specific identifiers (e.g., entity's name, age, gender, etc.) with non-specific markers, such as a"*" or "research patient". De-identification destroys some of the worth of the data (for example, if the patient's age is removed this may limit use of the data). Anonymization goes further than de-identification and attempts to replace the sensitive fields with "like" values that obscure the identity of the entity. Such substitution values are typically drawn from a population statistic/curve (e.g., a Gaussian distribution, etc.). The action vector 202 defines this substitution or conversion.”); and
repeating, using the de-identification engine, the scrubbing personally identifiable information (PII) and protected health information (PHI) comprising removing steps and replacing steps for each individual record within the data sets (Para[0104] “The unstructured portions are de-identified 515 by converting the identification field values. The de-identified unstructured portions are re-mapped 516 to the record resulting in a de-identified record”).
Baek does not explicitly teach initializing, using a computing device comprising a processor and memory, a blacklist dictionary and a whitelist dictionary; modifying, using the processor and a register module, the blacklist dictionary by removing terms included within the whitelist dictionary to create an adjusted blacklist dictionary; augmenting, using the processor, the adjusted blacklist dictionary with a record- specific blacklist for each individual record within the data sets;
However, in an analogous art, Eyre teaches initializing, using a computing device comprising a processor and memory, a blacklist dictionary and a whitelist dictionary (Column 7 line 21-25 ‘’ the historical user data 146 can be used, for example, to determine what web content is kid friendly (e.g., what content is included on a web content whitelist 142 and/or a web content blacklist 144), to aid parents in determining whether or not to grant their child's ”);
modifying, using the processor and a register module (module 120), the blacklist dictionary by removing terms included within the whitelist dictionary to create an adjusted blacklist dictionary (customized user list) (Column 8 line 12-44, “In some embodiments, web content whitelists 142 and/or web content blacklists 144 may be maintained by a provider. For example, a content provider managing the application server 102 and/or the web content access management module 120 may proactively add and/or remove web content ( e.g., websites and/or webpages, and respective associated addresses) to/from the web content whitelist 142 and/or the web content blacklist 144. In some embodiments, a web content whitelist 142 and/or a web content blacklist 144 maintained by the application server 102 may act as a default listing that can be customized for one or more children in particular. ” “The parent user 108b may add and/or remove web content from the web content lists 142 and 144 to generate customized user lists 162 and/or 164 for the child user 108a.”); 
augmenting, using the processor, the adjusted blacklist dictionary with a record- specific blacklist for each individual record within the data sets (Column 8 line 28-44 “In some embodiments, customized user lists 162 and/or 164 can be updated based on the approval or disapproval of access to web content by a parent. For example, if the child user 108a completes an interactive challenge 140 to generate a request to access the ESPN™ website (which is not
currently on either of a user whitelist 162 or a user blacklist 164 associated with the user profile 148 for the child user 108a) and the parent user 108b approves access to the ESPWM website, then the ESPWM website may be added to the user whitelist 162 associated with the user profile 148 for the child user 108a);

Regarding claim 6, Baek in view of Eyre teaches independent claim 1. Eyre teaches wherein the whitelist dictionary comprises terms selected to remain in the data sets despite being included in the blacklist dictionary (Eyre; Column 7 line 34-43, “A user profile 148 can include information that is associated with a user 108. For example, a user profile 148 for a user 108 may include demographic information 160 for the user 108, such as a name, age, gender, content preferences, and/or the like for the user 108. In some embodiments, a user profile 148 for a user 108 can include a user web content whitelist ( also referred to as a "user whitelist") 162 and/or a user web content blacklist (also referred to as a "user blacklist") 164 that is associated with the user 108.”).
Regarding claim 7, Baek in view of Eyre teaches independent claim 1. Eyre teaches wherein the record-specific adjusted blacklist dictionary comprises terms created from the PII or PHI present in specific individual records within the data sets (Eyre column 7 line 1-34,] “Historical user data 146 may include information gathered from one or more users 108. This can include requests received from users 108 (e.g., web content access requests generated in response to children successfully completing interactive challenges 140), approval/disapproval messages received from users 108 ( e.g., monitor decision messages generated in response to parents approving/disapproving access to web content), various metrics concerning access requests and/or approval/disapproval messages, and/or the like… it will be appreciated that the historical user data 146 can include any variety of data and may be used for a variety of purposes..”).
Regarding claim 11, Baek teaches a system for de-identifying unstructured data within data sets, comprising: memory and a processor configured for accessing the data sets from data sources and parsing data within the data sets and identifying elements of unstructured data within the data sets and de-identifying unstructured data using a de-identification engine (conversion tool 404) (Fig. 3 and 4 Para[0037] –[0039], [0041], [0101-0102]  “the present invention there is provided a system for de-identification of a record, comprising: a tool for discovering identification field values of a record; a search engine for searching unstructured data of the record for each identification field value; and a converter for de-identifying the identification field values of the record….and a memory for storing the unstructured portions of the record; wherein the search engine and converter are applied to the stored unstructured portions of the record.”, “ parse unstructured records, extract identification field values embedded in the natural language text documents, and anonymize them as a means to de-identify the records.”):
a de-identification module configured to determine which unstructured elements are to be removed from each individual record of a data set by scrubbing personally identifiable information (PII) and protected health information (PHI) from each individual record utilizing the record-specific adjusted blacklist dictionary, the scrubbing comprising (para [0070], [0073-0075], [0110] fig. 2 and 4“The values of identification fields are extracted from one or more structured portions 101 of the record i 100. The identification fields may be defined in accordance with legislation (such as Protected Health Information (PHI) defined by HIPAA), or may be defined for a particular application.”, “As the identification field values are being extracted from the structured portion 101, a taxonomy vector 201 is generated and updated. This vector is defined as P;-<d1 , d2 , d3 , ... d17>”, “The above two measures are ultimately determined by the specific algorithms used for de-identification. For example, when scrubbing PHI values, it may be desirable to leave in the free-text the type of information that was scrubbed i.e. is it a patient name, a date of birth, an address.”):
removing all elements within each individual record determined to be PII or PHI according to terms in the record-specific adjusted blacklist dictionary (Para [0076-0077] “The action to be taken on each identification field is also defined. This may be defined for a single record, or may be defined generally for a group of records. The action vector 202 is defined as:”, “where ai is the action to be taken on the identification field value di. This action vector 202 defines rules that will be used to decide on the action required for each field. The action may depend on the identification field and may be, for example, one of the actions erase, encrypt, cloak, scramble, etc.)”);
and replacing removed elements with a case-type tag identifying a type of information being removed according to the record-specific adjusted blacklist dictionary ("*" or "research patient) identifying a type of information being removed according to the record-specific adjusted blacklist dictionary (Para [0078] “De-identification replaces entity-specific identifiers (e.g., entity's name, age, gender, etc.) with non-specific markers, such as a"*" or "research patient". De-identification destroys some of the worth of the data (for example, if the patient's age is removed this may limit use of the data). Anonymization goes further than de-identification and attempts to replace the sensitive fields with "like" values that obscure the identity of the entity. Such substitution values are typically drawn from a population statistic/curve (e.g., a Gaussian distribution, etc.). The action vector 202 defines this substitution or conversion.”);
wherein the de-identification module repeats the scrubbing personally identifiable information (PII) and protected health information (PHI) for each individual record within the data sets (Para[0104] “The unstructured portions are de-identified 515 by converting the identification field values. The de-identified unstructured portions are re-mapped 516 to the record resulting in a de-identified record”);
and one or more user devices configured to receive input from one or more users by an input-output interface and communicate with the processor and the de-identification engine (Conversion tool) over a telecommunication network, providing functionality for the register module (data storage 410), de- identification module, and merging module that share a secured network connection (Fig 3 & 4, Para [0096-0102], de- identification module, and merging module “The computing system 300 may operate in a networked environment using logical connections to one or more remote computers via a network adapter 316. [0100] Input/output devices 313 can be coupled to the system either directly or through intervening I/O controllers. A user may enter commands and information into the system 300 through input devices such as a keyboard, pointing device, or other input devices (for example, microphone, joy stick, game pad, satellite dish, scanner, or the like). Output devices may include speakers, printers, etc. A display device is also connected to system bus 303 via an interface, such as video adapter 315.” ,“The system 400 includes a configuration tool 401 for extracting the identification field values, a mapping tool 402 for mapping the unstructured portions of a record, a search engine 403 for searching for identification field values, and a conversion tool 404 for converting the identification values. These tools 401-404 may comprise hardware or software components and may be programmed to process data.”).
Baek does not explicitly teach initializing a blacklist dictionary and a whitelist dictionary, and comprising: a register module configured to modify the blacklist dictionary by removing terms included within the whitelist dictionary to generate an adjusted blacklist dictionary, and augmenting the adjusted blacklist dictionary with a record-specific blacklist for each individual record within the data sets;
However, in an analogous art Eyre teaches initializing a blacklist dictionary and a whitelist dictionary, and comprising (module 120), the blacklist dictionary by removing terms included within the whitelist dictionary to create an adjusted blacklist dictionary (customized user list) (Column 8 line 12-44, “In some embodiments, web content whitelists 142 and/or web content blacklists 144 may be maintained by a provider. For example, a content provider managing the application server 102 and/or the web content access management module 120 may proactively add and/or remove web content ( e.g., websites and/or webpages, and respective associated addresses) to/from the web content whitelist 142 and/or the web content blacklist 144. In some embodiments, a web content whitelist 142 and/or a web content blacklist 144 maintained by the application server 102 may act as a default listing that can be customized for one or more children in particular. ” “The parent user 108b may add and/or remove web content from the web content lists 142 and 144 to generate customized user lists 162 and/or 164 for the child user 108a.”):
 a register module configured to modify the blacklist dictionary by removing terms included within the whitelist dictionary to generate an adjusted blacklist dictionary, and augmenting the adjusted blacklist dictionary with a record-specific blacklist for each individual record within the Column 8 line 28-44 “In some embodiments, customized user lists 162 and/or 164 can be updated based on the approval or disapproval of access to web content by a parent. For example, if the child user 108a completes an interactive challenge 140 to generate a request to access the ESPN™ website (which is not currently on either of a user whitelist 162 or a user blacklist 164 associated with the user profile 148 for the child user 108a) and the parent user 108b approves access to the ESPWM website, then the ESPWM website may be added to the user whitelist 162 associated with the user profile 148 for the child user 108a);
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Eyre into the method of Baek to include initializing a blacklist dictionary and a whitelist dictionary, and comprising: a register module configured to modify the blacklist dictionary by removing terms included within the whitelist dictionary to generate an adjusted blacklist dictionary, and augmenting the adjusted blacklist dictionary with a record-specific blacklist for each individual record within the data sets because it will regulate the content provided to individual or group of individuals (Eyre: Column 3 line 40-44).
Regarding claim 16, claim 16 is rejected under the same rational as claim 6.
Regarding claim 17, claim 17 is rejected under the same rational as claim 7.
Claims 2-5, 8-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. 2007/0255704; Hereinafter “Baek”) in view of Eyre et al (U.S. 10,305,911 B1; Hereinafter “Eyre”), and further in view of Dhar et al. (U.S. 10,200,397 B2, Hereinafter “Dhar”)
Regarding claim 2, Baek in view of Eyre teaches independent claim 1.

However, in an analogous art, Dhar teaches further comprising tokenizing and merging, using a merging module, each individual record in the data sets (Column 19 line 49-56, “In this example, a minimalized process for generating a query record can include: receiving a query string, selecting tokenizer(s), and tokenizing the query string to receive query tokens which form the query record, according to any of the techniques discussed herein.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Dhar into the modified method of Baek to include further comprising tokenizing and merging, using a merging module, each individual record in the data sets because it will improve the security of computing devices, computing networks, by reducing false positive and false negative rates when verifying or managing individual records (Dhar: Column 1 line 55-59).
Regarding claim 3, Baek in view of Eyre teaches independent claim 1.
Baek in view of Eyre does not explicitly teach wherein the blacklist dictionary comprises standard terms and standard number formats to be removed from records within the data sets.
However, in an analogous art, Dhar teaches wherein the blacklist dictionary comprises standard terms and standard number formats to be removed from records within the data sets (Column 13 line 22-30 and column 3 line 9-14 “In some examples, the ISF can use structured, semi structured, or unstructured data such as, for example, web tables, Excel sheets, reference records ( e.g., a blacklist including names and addresses; business formation information; city property information; etc.), etc., to predict a likelihood that a region is associated with identity information. For example, the ISF can model the structured data as a probabilistic database, in some examples, or use the structured data as training data for classifiers in order to 30 predict attribute associations”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Dhar into the modified method of Baek to include wherein the blacklist dictionary comprises standard terms and standard number formats to be removed from records within the data sets because it will improve the security of computing devices, computing networks, by reducing false positive and false negative rates when verifying or managing individual records (Dhar: Column 1 line 55-59).
Regarding claim 4, Baek in view of Eyre, and further in view of Dhar teaches independent claim 3. Dhar teaches wherein the standard number formats comprise social security numbers, telephone numbers, URLs, zip codes, email addresses, IP addresses, dates, patient IDs, record numbers, and insurance IDs (Dhar: Column 13 line 24-26 “( e.g., a blacklist including names and addresses; business formation information; city property information; etc.),”).
Regarding claim 5, Baek in view of Eyre, and further in view of Dhar teaches independent claim 3. wherein the standard terms comprise cities, counties, first names, last names, prefixes, and medical terms (Dhar: “Column 13 line 24-26 “”( e.g., a blacklist including names and addresses; business formation information; city property information; etc.),”).
Regarding claim 8, Baek in view of Eyre teaches independent claim 1. 
Baek in view of Eyre does not explicitly teach further comprising tuning terms in the whitelist dictionary and the record-specific adjusted blacklist dictionary to adjust a level of de-identification of records within the data sets.
However in an analogous art, Dhar teaches further comprising tuning terms in the whitelist dictionary and the record-specific adjusted blacklist dictionary to adjust a level of de-(Dhar: column 9 line 48-53 “In some examples, the ISF tokenizes, transforms, and weights the reference record, as discussed above. This modified reference record can be stored at the distributed computing resource(s) 102 to reduce processing and, subsequently, screening decision times… The reference record source(s) 112 can vary widely depending on the identity screening application. For example, in an example where the identity screening is used to screen users requesting for access to a networked resource, the reference record source( s) could include sources storing employee lists, registered user information, business formation records, IP address/entity blacklists, etc”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Dhar into the modified method of Baek to include further comprising tuning terms in the whitelist dictionary and the record-specific adjusted blacklist dictionary to adjust a level of de-identification of records within the data sets because it will improve the security of computing devices, computing networks, by reducing false positive and false negative rates when verifying or managing individual records (Dhar: Column 1 line 55-59).
Regarding claim 9, Baek in view of Eyre and further in view of Dhar teaches the dependent claim 8. Dhar teaches wherein the whitelist dictionary and the record-specific adjusted blacklist dictionary include a tunable list of names, birth dates, phone numbers, addresses and other forms of PII and PHI present in data store records or within the data sets (Dhar: column 3 line 6-14  “In some examples, the service receives, retrieves, obtains, and/or stores a reference record such as, for example, a list of identity information corresponding to entities. Reference records can include, for example, … census information, birth records, social security information, whitelists, postal information, entity formation records, etc.”).
Regarding claim 10, Baek in view of Eyre and further in view of Dhar teaches the dependent claim 8. Dhar teaches wherein augmenting comprises adjusting the adjusted blacklist dictionary to include known PII and PHI terms, for an individual associated with an individual record, according to the record-specific adjusted blacklist dictionary, that are designated to be removed (Dhar: column 9 line 35-54 “Third-party service(s) 110 can be associated with a screening entity (e.g., the TSA, an enterprise), a component of the ISF ( e.g., a mapping service such as the Bing® Maps API that the region and/or language identifier uses, a list of vocabulary and/or names of a language that the tokenizer, transformation provider, token weight provider, and/or decision provider leverage, etc.). In some examples, the third party service(s) 110 and the reference record source(s) 112 may be the same (e.g., travelling blacklists accessible to or stored by a TSA system). In some examples, the third-party service(s) 110 can be integrated into the distributed computing resource(s) 102. In some examples, reference records retrieved from reference record source(s) 112 can be stored at the distributed computing resource(s) 102. In some examples, the ISF tokenizes, transforms, and weights the reference record, as discussed above. This modified reference record can be stored at the distributed computing resource(s) 102 to reduce processing and, subsequently, screening decision times” ).
Regarding claim 12, claim 12 is rejected under the same rational as claim 2.
Regarding claim 13, claim 13 is rejected under the same rational as claim 3.
Regarding claim 14, claim 14 is rejected under the same rational as claim 4.
Regarding claim 15, claim 15 is rejected under the same rational as claim 5.
Regarding claim 18, claim 18 is rejected under the same rational as claim 8.
Regarding claim 19, claim 19 is rejected under the same rational as claim 9.
Regarding claim 20, claim 20 is rejected under the same rational as claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-2013/0167192 A1, Method and System for Data Pattern Matching, Masking and Removal Sensitive Data.
US-9,977,775 B2, Structure Dictionary. 
US 8,683,552 B2, Information Distribution System and Terminal Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/L.L.N./Examiner, Art Unit 2437  
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437